On Rehearing.
Bermudez, C. J.
The argument on the rehearing has failed to demonstrate that the Court erred in exculpating the members of the Board from the responsibility which was sought to be fastened upon them.
A review of the evidence shows that the Court had not misunder.stood the facts, and that the same were correctly stated.
A reconsideration of the perplexing legal questions involved, having a bearing on this case, has, however, established that the plaintiff cannot be considered as having been in fault, as was first found, and that he was not, therefore, properly chargeable with contributory negligence in refusing to unload the fruit cargo, illegally ordered to be fumigated by the President of the Board of Health in his individual recognized responsibility.
The testimony shows that he refused to unload and declined to pay for the unloading, but it does not establish that he objected to its being done. After the fumigation, against,which the plaintiff had entered a formal protest, had taken place, he did everything in his *1138power to prevent an aggravation of the wrong inflicted upon him, by endeavoring to realize for the damaged cargo as much as possible under the pressing circumstances of the time.
It is worthy of note, that when plaintiff’s agent called on the President of the Board to prevent the fumigation, that officer remained deaf to the protest, and persisted in the execution of his instructions to the quarantine agents, saying that he was responsible for the act.
It is also to be observed that whatever may have been the authority of the President of the Board to cause vessels to be fumigated, there has been offered no justification for the fumigation of that portion of the craft in which the fruit had been stored—a thing, one of the witnesses says, which had never been heard of previously.
The authorities do not go to the length, nor could they, of saying that, if a party threatens another with the commission of a wrong, unless he do a certain act which he is not obliged to do, such party has a right to commit the wrong, and the damaged party cannot recover.
The authorities all concur in establishing the proposition that, after a wrong has been committed, the damaged party shall not increase it, and that if he do, he shall have no right to complain for loss or injury sustained in consequence of his wilful acts of commission or omission. Sedgwick, 7th ed., p. 170; 54 N. Y. 528; 43 Me. 578; 38 Iowa, 522; 45 Md. 136; 17 Pick. 284; 1 Md. 329.
Liability attaches in such a case as this, as the act done, and which occasioned the loss, was unauthorized, arbitrary and wrongful.
The testimony shows that there were 1,750 bunches of bananas of a superior quality on board the vessel, and in excellent condition when it reached the quarantine ; that there was a scarcity of such fruit on the market where it was in demand, and that, had the cargo not been fumigated and consequently damaged, it would, on its arrival here, have realized quite a high price, some witnesses say as high as $3 a bunch. In cases of this description, however, it is not safe to accept blindly the highest estimate of witnesses belonging to the same trade ' or business, for there exists among them a certain esprit cle corps which has to be guarded against, and which materially reflects upon and affects their evaluation. The safe rule in such cases is to adopt the lowest estimate. The testimony also shows that in ordinary times a bunch of bananas realizes a dollar; but, that at the particular date of the arrival of the cargo, in this case, in New Orleans, the fruit would have realized $1.75 per bunch, if sound.
At that price the proceeds of sale would have amounted to $3,062.50 deducting therefrom $849.50 which the cargo brought, there remains a *1139balance of $2,223, which the plaintiff is entitled to recover as damages, but without interest.
It -is, therefore, ordered that the previous decree herein made be annulled and set aside, so far as it affirms the judgment appealed from, in favor of S. Choppin, and it is now ordered and adjudged that the judgment appealed from, in so far as rendered in favor of Samuel Choppin, be and it is now reversed and avoided.
And it is now ordered and adjudged that the succession of William S. Beers do have and recover from the succession of Samuel Choppin, or its legal representatives, his widow in community and heirs, in the proportion fixed by law, half from the former and half jointly from the latter, each for his virile share, the sum of two thousand two hundred and twenty-three dollars ($2,223) without interest, and the costs .in both Courts.
It is further ordered and adjudged that, in other respects, the previous decree herein remain undisturbed, and accordingly, that the judgment of the lower court, in favor of the other defendant, be affirmed at the cost of the cast defendant and his succession.
Mr. Justice Fenner and Mr. Justice Manning adhere to the original decree.